Citation Nr: 9922419	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  94-20 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability, secondary to a service-connected disorder.

2.  Entitlement to a rating in excess of 40 percent for 
lumbar strain with radiculopathy.

3.  Entitlement to a rating in excess of 30 percent for 
cervical strain.

4.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
October 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The record reflects that in January 1991 the RO granted 
service connection for cervical strain, assigned a 20 percent 
disability rating, lumbar strain, assigned a noncompensable 
disability rating, and bilateral pes planus, assigned a 10 
percent disability rating. 

In July 1992 the RO reduced the veteran's rating for a 
cervical strain from 20 percent to 10 percent.  Subsequently, 
the veteran perfected an appeal as to this issue.  The RO 
restored the 20 percent rating for cervical strain in a March 
1993 rating decision.  In a March 1993 Supplemental Statement 
of the Case the RO redefined the issue on appeal as 
entitlement to an increased rating for a cervical strain. 

The RO, in a September 1994 rating decision, denied 
entitlement to service connection for an increased rating for 
pes planus and denied service connection for a left leg 
disability, secondary to pes planus.  The RO granted 
entitlement to a 40 percent disability rating for lumbar 
strain, and continued a 10 percent disability rating for 
bilateral pes planus.  Subsequently, the veteran perfected 
appeals as to these issues.

In January 1997 the RO granted entitlement to a 30 percent 
disability evaluation for cervical strain, continued a 40 
percent disability evaluation for lumbar strain, continued a 
10 percent disability evaluation for bilateral pes planus, 
and denied entitlement to service connection for a left leg 
disability, secondary to pes planus. 

The veteran testified at a personal hearing before the 
undersigned Board Member in July 1996.  A copy of the 
transcript of that hearing is of record.

In August 1997 the Board remanded the case to the RO for 
additional development.

The issue as to entitlement to a rating in excess of 40 
percent for lumbar strain with radiculopathy is addressed in 
a remand order at the end of this decision.


FINDINGS OF FACT

1.  The veteran has not provided competent medical evidence 
demonstrating that his left leg disability is the result of a 
service-connected disability, or is otherwise due to an 
injury or disease incurred in, or aggravated by, active 
service.

2.  All relevant evidence necessary for an equitable 
disposition as to the claims for entitlement to higher 
ratings for cervical strain and bilateral pes planus has been 
obtained.

3.  The record reflects the veteran is presently receiving 
the maximum schedular rating for limitation of motion of the 
cervical spine.  The medical evidence of record does not show 
the veteran has intervertebral disc syndrome to the cervical 
spine, ankylosis, or residuals of a vertebral fracture.  

4.  The veteran has not submitted evidence tending to show 
that his cervical strain is unusual, requires frequent 
periods of hospitalization or causes unusual interference 
with work other than that contemplated within the schedular 
standards.  

5.  Medical evidence demonstrates the veteran's bilateral pes 
planus is presently manifested by negligible pes planus to 
the right foot and moderate pes planus to the left.  There 
was slight tenderness to the longitudinal arch region, 
bilaterally.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
entitlement to service connection for a left leg disability, 
secondary to a service-connected disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for a rating in excess of 30 percent for the 
veteran's cervical strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code 5290 (1998).

3.  The criteria for a rating in excess of 10 percent for the 
veteran's bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim
Background

In April 1993 the veteran requested entitlement to service 
connection for residual left leg and hip disabilities 
secondary to his service-connected foot disorders.  The 
record reflects the veteran is presently service connected 
for bilateral pes planus, lumbar strain with radiculopathy, 
cervical strain, and headaches.

VA medical opinion dated in June 1992 reported the veteran 
had undergone treatment for Hodgkin's Lymphoma with surgery 
to relieve tumor compression of the heart with subsequent 
chemotherapy and radiation therapy.  The physician stated the 
veteran had developed marked peripheral neuropathy and 
diffuse weakness and malaise as a result of treatment for 
that disorder.  It was noted the veteran was unable to walk 
without the assistance of a cane or wheelchair, and that the 
neuropathy associated with the veteran's chemotherapy caused 
not only weakness but also pain and discomfort which was not 
readily reversible and could result in persistent lifetime 
abnormalities.  

During VA examination in September 1992 the veteran 
complained of pain and weakness to the left leg, 
predominately to the calf and foot, aggravated by walking 
more than 2 blocks or prolonged standing.  The diagnoses 
included mild to moderate weakness and intermittent pain, 
with mild to moderate walking restriction, secondary to 
probable left posterior tibial neuropathy as a result of 
chemotherapy.

A November 1992 private chiropractor's report noted the 
veteran's chief complaints included flat feet with pain and 
loss of mobility.  It was noted the veteran's physical 
condition had deteriorated progressively since he was first 
seen in 1990.  An April 1993 opinion noted the veteran had an 
unstable pelvic base due to guarding as a result of lower 
extremity pain and abnormal gait.  It was noted multiple 
subluxations in the feet caused instability, and that without 
flexion of the foot the veteran's gait was altered.  No 
opinion as to a possible relationship between the veteran's 
pain and abnormal gait and his service-connected pes planus 
was provided.

VA examination in May 1993 included a diagnosis of left 
partial foot drop.  No opinion as to etiology was provided.  
In May 1993 the RO, inter alia, denied entitlement to service 
connection for Hodgkin's lymphoma.  

A September 1994 private medical report included a diagnosis 
of peripheral neuropathy, by report, secondary to 
chemotherapy.
An October 1995 private chiropractor's opinion noted the 
veteran's physical disabilities included persistent nerve 
injuries to the left leg which affected his gait.  It was 
noted the veteran initially presented with a constant limp, 
foot pain, and mal aligned pelvis, but that his pelvis had 
straightened and his gait had improved in spite of foot pain.  

In August 1996 a VA orthopedic examiner commented that the 
etiology of the veteran's left lower extremity problems could 
not be determined.  The examiner also declined to provide a 
diagnosis as to the left lower extremity disorder.  A 
September 1996 VA neurology examination included diagnoses of 
bilateral pes planus and chemotherapy induced mild peripheral 
neuropathy with loss of vibration in the toes.

VA examination in March 1997 included a diagnosis of residual 
left leg nerve damage, secondary to chemotherapy and 
radiation therapy for Hodgkin's lymphoma.  A neurology 
examiner noted evidence of neuropathy to the posterior tibial 
nerve of the left leg, but subsequently reported nerve 
conduction studies were normal.  

At his personal hearing the veteran testified that while 
serving overseas his doctor told him his back injury caused 
his left foot and arch to drop.  Transcript, p. 14 (July 
1996).  He stated the doctor's opinion, in essence, related 
his other left leg disorder to his dropped arch.  Tr., p.14.  

An April 1997 Electromyography (EMG) study found no evidence 
of chemotherapy-related neuropathy or myopathy.

A February 1998 private chiropractor's opinion noted the 
veteran's nerve damage to his left leg resulted in a limp, 
weak muscles, and spinal instability.  No opinion as to 
etiology was provided.

During VA orthopedic examination in May 1998 the veteran 
reported a constant limp due to left lower back pain.  The 
examiner noted there was no evidence of a left leg disability 
secondary to pes planus.  

A June 1998 EMG study, including to the left lower extremity, 
found acute partial denervation to the bilateral paralumbar 
nerves only.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (1998).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  Lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  See Grottveit, 5 Vet. 
App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  

In a claim for secondary service connection for a disability 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

Based upon the evidence of record, the Board finds competent 
medical evidence has not been submitted which demonstrates 
the veteran has a left leg disability related to a service-
connected disorder.  In fact, the May 1998 VA examiner 
specifically noted there was no left leg disability secondary 
to pes planus.  The Board also notes there is no medical 
evidence otherwise demonstrating the veteran has a left leg 
disability due to an injury or disease incurred in, or 
aggravated by, active service.  

The only evidence of a left leg disability related to active 
service or a service-related disorder is the veteran's own 
opinion.  While he is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  See 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Though the veteran testified that a doctor told him that a 
left leg disorder was related to his service-connected pes 
planus, there is no clinical evidence to support the claim.  
Hearsay medical evidence, as transmitted by layperson, cannot 
be sufficient to render veteran's claim well grounded; 
connection between what physician said and layperson's 
account of what he purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Consequently, the 
Board finds that the veteran has not submitted evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a).

The Board further finds that the veteran has not indicated 
the existence of any evidence pertinent to this claim 
sufficient to warrant additional development.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

Higher Rating Claims

Initially, the Board notes that the veteran's higher ratings 
claims are found to be well-grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented claims 
which are plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Board is also satisfied that all relevant 
facts have been properly developed, and that no further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury is prohibited.  38 C.F.R. § 4.14 
(1998).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).

Cervical Strain

The Ratings Schedule provides compensable ratings for 
limitation of motion of the cervical spine when limitation is 
slight (10 percent), moderate (20 percent), or severe (30 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5290 (1998).  
The record reflects the veteran is presently receiving the 
maximum schedular allowed for limitation of motion.

Although the veteran argues he experiences pain and 
dysfunction as a result of his service-connected cervical 
strain, the Board notes the Court has held the provisions of 
38 C.F.R. §§ 4.40, 4.45 did not allow for a rating higher 
than the maximum schedular rating.  See Johnston v. Brown, 10 
Vet. App. 80 (1997).
The Board notes the medical evidence of record does not show 
the veteran has intervertebral disc syndrome to the cervical 
spine, ankylosis, or residuals of a vertebral fracture.  
Therefore, consideration of entitlement to a higher rating 
under alternative diagnostic code criteria is not warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5287, 5293 
(1998).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

An extraschedular evaluation with regard to the veteran's 
service-connected cervical strain has also been considered.  
In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  In this case, the veteran has not 
submitted evidence tending to show that his cervical strain 
is unusual, requires frequent periods of hospitalization or 
causes unusual interference with work other than that 
contemplated within the schedular standards. 

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for a rating in excess of 30 percent for cervical 
strain.

Pes Planus
Background

Service medical records show the veteran was treated for 
bilateral pes planus, with complaints including arch pain, 
redness, swelling, and heat sensation.  Records dated in May 
1987 included a diagnosis of pes planus, left greater than 
right, with symptomatic arches.  X-ray examination revealed 
mild pes planus to the left foot.  The veteran's separation 
examination report noted he used arch supports for pes 
planus.

VA examination in June 1988 found a very markedly inverted 
left foot with third degree pes planus.  The veteran reported 
pain to his left arch which caused him to limp.  

VA examination dated in September 1992 included a diagnosis 
of flat feet.  The examiner noted the veteran reported he 
received a diagnosis of flat feet subsequent to a back injury 
during active service and that he continued to experience 
pain and limping to the left foot.  The examiner stated it 
was unknown if the veteran's pain and limping were due to his 
flat foot disorder or related to peripheral neuropathy as a 
result of treatment for Hodgkin's lymphoma.  

A November 1992 private chiropractor's report noted the 
veteran had been treated for disorders including flat feet 
with pain and loss of mobility.  

VA medical records dated in March 1993 show the veteran 
complained of pain to the left foot, ankle, and leg.  The 
diagnosis was severe pronation secondary to anterior muscle 
weakness.

An April 1993 private chiropractor's opinion noted multiple 
subluxations to the veteran's feet caused instability.

VA podiatry clinic records dated in September 1994 found 
bilateral depressed medial arches, with abducted left leg and 
foot.  The diagnosis was anterior compartment weakness, with 
severe left foot pronation secondary to trauma.  X-ray 
examination revealed bilateral flat feet, with otherwise 
normal bony configuration.  

During VA examination in January 1996 the veteran reported he 
wore arch supports for his pes planus.  The diagnoses 
included a history of pes planus.

VA medical records dated in May 1996 revealed bilateral pes 
planus, bilateral pronation, and flexible ankle joints to 
eversion and inversion.  There was evidence of pain to 
plantar and dorsal palpation, and pain with tarsal joint 
motion.  It was noted x-ray examination revealed no evidence 
of arthritis.  The radiologist's impression was normal left 
and right feet.

At his July 1996 personal hearing the veteran testified that 
he used arch supports for his pes planus and that he 
experienced problems with his ankles and with weak feet.  
Tr., p. 10.  He stated he could not stand for more than 30 
minutes and that he experienced circulatory problems and 
popping in his ankle.  Tr., pp. 10-11.  He stated he took 
pain relieving medication specifically for his feet, but 
denied any callous formation to the feet.  Tr., p. 12.  He 
reported his arch supports were custom made and required 
adjustment approximately once per year.  Tr., p. 13.

VA examination in August 1996 included a diagnosis of 
bilateral pes planus.  The examiner noted flexible pes planus 
and that the veteran's heels were vertical on standing.  
There was tenderness diffusely along the longitudinal arch, 
but no evidence of thickening or modularity.

During VA examination in March 1997 the veteran complained of 
painful feet.  The examiner's diagnoses included painful 
feet, with low longitudinal arches.  X-ray examination 
revealed pes planus deformity, with flattened left plantar 
arch.  The tarsal-metatarsal bones and phalanges appeared 
normal.  

VA examination in May 1998 found negligible pes planus to the 
right foot and moderate pes planus to the left foot.  There 
was slight tenderness to the longitudinal arch regions.  The 
examiner noted the veteran reported pain to the medial 
arches, left more than right, but did not complain of 
weakened movement or fatigability.  

Analysis

The Ratings Schedule provides disability ratings for acquired 
flatfoot which is pronounced with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation and not improved by orthopedic shoes or 
appliances (bilateral 50 percent, unilateral 30 percent); 
severe with objective evidence of marked deformity, pain on 
manipulation and use, indication of swelling on use and 
characteristic callosities (bilateral 30 percent, unilateral 
20 percent); moderate with weight-bearing line over or medial 
to great toe, inward bowing of the tendo achillis and pain on 
manipulation and use of the feet (bilateral or unilateral 10 
percent); or mild with symptoms relieved by built-up shoe or 
arch support (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5276 (1998).

Medical evidence demonstrates the veteran's bilateral pes 
planus is presently manifested by a negligible right foot 
disability and a moderate left foot disability.  There was no 
objective evidence of marked deformity, swelling on use, or 
characteristic callosities upon recent examination.  
Therefore, the Board finds a rating in excess of 10 percent 
for bilateral pes planus is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276. 

The Board notes the present disability evaluation includes 
consideration of pain on manipulation and use, and that the 
veteran's complaints of greater pain and dysfunction solely 
due to the service-connected disorder are not supported by 
adequate pathology.  While lay persons can provide evidence 
of visible symptoms, VA regulations require that a finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40 (1998); see 
also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Although medical evidence indicates the veteran has other 
lower extremity symptoms, the record reflects this additional 
disability is unrelated to his service-connected pes planus.  
The Board notes the evaluation of disabilities based upon 
manifestations not resulting from service-connected disease 
or injury is prohibited.  38 C.F.R. § 4.14.  

The Board also notes that the June 1988 VA medical opinion 
which found markedly inverted left foot with third degree pes 
planus did not include an x-ray examination of the feet, and 
that the report is inconsistent with service department 
findings of mild pes planus in May 1987.  The Board also 
notes the September 1994 podiatry clinic report which found 
severe left foot pronation secondary to trauma did not 
indicate a review of the veteran's medical records, and the 
report did not reflect the examiner had been informed of the 
veteran's history of neuropathy related to chemotherapy 
treatment.  Therefore, the Board finds these opinions are 
less persuasive than other medical evidence of record.  
Furthermore, the numerous treatment records do not refer to 
swelling on use and characteristic callosities have not been 
observed.  The criteria for a higher rating are not nearly 
approximated.  

The Board has considered all potentially applicable 
regulatory provisions, but finds no provision upon which to 
assign a higher rating.  See Schafrath, 1 Vet. App. 589.  The 
Board also finds the preponderance of the evidence is against 
the claim for a rating in excess of 10 percent for pes 
planus.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a left leg disability, 
secondary to a service-connected disorder, is denied.

Entitlement to a rating in excess of 30 percent for cervical 
strain is denied.

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus is denied.


REMAND

As to the issue of entitlement to a rating in excess of 40 
percent for lumbar strain with radiculopathy, the Board notes 
the medical evidence of record included a June 1998 VA 
neurology examination report which found bilateral lumbar 
radiculopathy.  The Board also notes that other medical 
opinions attributed the veteran's lower extremity symptoms to 
neuropathy due to chemotherapy treatment, and that the record 
is unclear as to which of the veteran's present symptoms are 
the result of his service-connected back disability.  
Therefore, the Board finds additional development is required 
for an adequate appellate review.  

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran and his representative 
should be permitted to submit additional 
evidence pertinent to the issue on 
appeal.

2.  The veteran should be afforded a VA 
neurologic examination to determine the 
current nature and extent of his service-
connected lumbar strain with 
radiculopathy.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  The examination should 
include any tests or studies deemed 
necessary for an accurate assessment.  

The examiner should distinguish which, if 
any, of the veteran's present symptoms 
may be attributed to his service-
connected back disorder as opposed to 
neuropathy related to nonservice-
connected chemotherapy.  The examiner 
should comment upon the degree of current 
impairment, and note whether the veteran 
has persistent symptoms compatible with 
sciatic neuropathy or other neurological 
findings appropriate to the site of a 
diseased disk.  A complete rationale for 
the opinions given should be provided.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue on appeal.  All 
applicable laws and regulations should be 
considered, including 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998). 

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

